825 So. 2d 529 (2002)
Daniel A. SIGAFOOS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-3386.
District Court of Appeal of Florida, Second District.
September 13, 2002.
ALTENBERND, Judge.
Daniel A. Sigafoos appeals the trial court's order denying his motion to correct an illegal sentence. Mr. Sigafoos maintains that his habitual offender sentence is illegal as a result of our opinion in Taylor v. State, 818 So. 2d 544 (Fla. 2d DCA 2002). The trial court denied this motion, reasoning that the legislature had reenacted the statutes affected by Taylor during the 2002 legislative session. The trial court concluded that the legislature could validly reenact statutes to apply to offenses occurring prior to the reenactment.
We affirm without reviewing the trial court's reasoning. Mr. Sigafoos has not alleged or otherwise demonstrated that his sentence is illegal under the validly enacted laws that remained on the books even after this court's decision in Taylor. There is no need to apply the 2002 legislative enactments retroactively if the valid laws at the time of these offenses permitted habitual offender sentencing. See Bush v. State, 823 So. 2d 833 (Fla. 2d DCA 2002).
Affirmed.
PARKER and STRINGER, JJ., Concur.